DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/10/2020 has been entered.
Applicant's arguments filed 12/10/2020 have been fully considered but they are not persuasive.
Claims 2-3, 10-11, 14-15, and 23 have been cancelled.  Claims 24-32 have been newly added.

Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 12/22/2019 is again acknowledged.
Claims 16-22 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/22/2019.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the 
Claims 1, 4-7, 9, and 12-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,226,504. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to overlapping formulations.  When the issued claims are read in light of the specification, the receptors recited in instant claims 4-5 are clearly within the scope of the issued claims and would have been well known in the art.  See at least column 8, lines 17-24, of the ‘504 patent.
Applicant has acknowledged this rejection but has not filed a properly executed terminal disclaimer.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claim 1 has been amended to recite a buffer solution comprising “(a) citrate at a concentration of 1 to 50 mM, wherein the pH of the formulation is from 6.0 to 7.5;  or (b)  histidine at a concentration of 1 to 50 mM, wherein the pH of the formulation is from 5.2 to 5.9.”
Basis was stated to be in paragraphs [0062-0063].  This is disagreed with.  While these paragraphs do disclose the pH ranges for citrate and histidine buffers, this disclosure is with specific reference to the FcγRIIB receptor and not to any FCγ receptor.  In addition, these paragraphs do not disclose concenbtration of greater than 200 mg/ml as in claim 8.
Claims 1, 4, and 6-8 constitute new matter.

Claims 24-32 are not original claims.  They were introduced by amendment on 12/20/2020.  Basis was stated to be in paragraphs [0044-0045, 0069, and 0074].  This is not agreed with.  Paragraphs [0044-0045, 0069, and 0074] are reproduced below:
[0044] Also concentrated forms of inventive formulations are a further subject 
matter of the present invention.  Such concentrated forms can be obtained by 
e.g. removing part of the liquid to below the solubility limit which results in 
formulations containing at least some crystalline receptors.  Also from such 
formulations, the sFcR can be reconstituted to a ready-to-use liquid 
formulation by adding water for injection, saline or buffered aqueous solutions 
to the desired concentration of active sFcR and especially to concentrations in 
which the sFcR is present entirely in dissolved form.  
[0045] Due to the pH dependency of the solubility of Fc receptor in the 
formulations according to the present invention, the formulations provide the 
additional advantage that the Fc receptor can practically be caused to 
crystallize entirely by means of adapting the pH and can be obtained (e.g. 
after sedimentation or centrifugation) as concentrated crystal suspension.  The 
crystals obtainable thereby can be very small (microcrystals), especially 
depending on the crystallisation conditions.  The faster the crystallisation, 
the smaller the crystals are.  Contrary to prior art, the present invention 
permits the fast and nearly quantitative transformation of solubilised sFcR 
into protein microcrystals and vice versa and thus allows to tailor the 
solubility properties of respective solutions and formulations.  This is a 
further possibility to ensure excellent storage stability and in particular the 
need for only little storage space for an active agent, which can then be 
converted into an entirely or mainly soluble form by means of dissolution in a 
suitable buffered aqueous solution having a suitable pH value.  This can, for 
instance, be done immediately prior to its application as a pharmaceutical by 
means of admixing concentrated crystal suspension with a suitable buffer.  
Alternatively a microcrystalline suspension or formulation might be directly 
administered by subcutaneous application as the present invention provides 
means to transform the receptor into microcrystals, i.e. crystals that are 
small enough to pass a cannula or thin needle.  Compared to highly concentrated 
liquid formulations, the viscosity of such microcrystal suspensions is much 
lower and does not rise exponentially with increasing protein concentration. 

[0064] At a pH of approximately 6.0, the solubility of the receptor is still relatively high, 	however, crystalline precipitates are beginning to form whereas at a higher pH, only a 	substantially lower solubility of the receptor is observed. 

[0069] A particularly preferred further subject of the invention is a 
formulation which contains the receptor in crystalline form.  Such formulations 
are preferably embodied as a citrate buffered suspension with a pH value of 
5.2-5.9 or alternatively as a histidine buffered suspension at a pH value of 
6.0-7.5. Such suspensions can for example preferably be used as storage-stable 
forms which, for the administration to the patient, can be transformed to a 
formulation containing high concentrations of the solubilized receptor by means 
of pH adjustment.  Additionally, the same can also be concentrated or the 
receptor be obtained from them by separation of the solution in order to obtain 
a highly concentrated crystal suspension.  The receptor can be recovered in 
completely dissolved form by reconstitution in a suitable buffer at a suitable 
pH value. 

[0074] As already explained above in the context of describing the present 
invention, Fc receptors are considered as "crystalline" when crystals have an 
average size of more than 500 µm in diameter, whereas microcrystalline forms 
contain crystals with a size of equal to or less than 500 µm in diameter.  
As far as a direct application to the patient is considered, pharmaceutical 
compositions containing completely dissolved Fc receptor can of course be used 
but also pharmaceutical compositions containing formulations with the Fc 
receptor being solely or partially in microcrystalline form have merit in 
pharmaceutical applications.  These microcrystals are small enough to not clog 
the needles for subcutaneous application.  The use of microcrystals-containing 
solutions can be beneficial for e.g. delayed or sustained release of the active 
sFc receptor to the patient's system and, under certain circumstances, such 
microcrystalline forms can even be considered as preferred pharmaceutical 
compositions. 

 These paragraphs of the specification discuss citrate (pH 5.2-5.9) or histidine (pH 6.0-7.5) buffered suspensions.  However, they do not disclose a suspension formulation having greater than 50 mg/ml, 60 mg/ml, 80 mg/ml, or 200 mg/ml of crystalline or microcrystalline soluble Fcγ receptors.  These concentrations are disclosed in the specification with respect to dissolved (i.e. non-crystalline) soluble Fcγ receptors.  In addition, there is no information in the specification with respect to concentrations of completely dissolved and concentrations of crystalline/microcrystalline receptors in the same formulation.  For example, if the pH is changed in a solution having a completely dissolved concentration of 50 mg/ml to force crystallization, the concentration of dissolved receptor will drop as crystals are formed. The specification does not disclose the resulting concentration of completely dissolved receptor and does not characterize newly formed crystals beyond the arbitrary scale in the tables (no crystals; some crystals, hardly visible; some crystals, clearly visible; more than 30 crystals per well, clearly visible; layer of many crystals).  At least for example, completely crystallized forms do not appear to be disclosed.  The specification does not characterize the size(s) (e.g. 50 µm or 500 µm) of any crystals in any formulation.  It does not disclose concentrations of crystals in any formulation.  
Claims 24-32 constitute new matter.

s 8 and 24-32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
None of the formulations disclosed in the specification are characterized with respect to concentration of the soluble Fcγ receptor and the presence of crystals equal to or less than 500 µm in diameter.  The size of the crystals (whose presence or absence is ranked by an arbitrary scale: no crystals; some crystals, hardly visible; some crystals, clearly visible; more than 30 crystals per well, clearly visible; layer of many crystals) in the tables is not disclosed.
Paragraph [0029] of PGPUB 20190231842 discloses that there was an expectation that highly concentrated aqueous sFcR solutions (as known from WO 03/043648) were expected to result in precipitation and formation of undesirably large crystals of the receptors. 
The specification discusses citrate (pH 5.2-5.9) or histidine (pH 6.0-7.5) buffered suspensions.  However, the specification does not disclose a suspension formulation having greater than 50 mg/ml, 60 mg/ml, 80 mg/ml, or 200 mg/ml of crystalline or microcrystalline soluble Fcγ receptors.  These concentrations are disclosed in the specification with respect to dissolved (i.e. non-crystalline) soluble Fcγ receptors.  In addition, there is no information in the specification with respect to concentrations of completely dissolved and concentrations of crystalline/microcrystalline receptors in the same formulation.  For example, if the pH is changed in a solution having a completely dissolved concentration of 50 mg/ml to force crystallization, the concentration of dissolved receptor will drop as crystals are formed. The specification does not disclose the resulting concentration of completely dissolved receptor and does not 
Claims 24-32 are not enabled.

Claim 8 recites a formulation wherein the concentration of the receptor is greater than 200 mg/ml.  There is no example of a formulation within the scope of the claims having this concentration.  The specification indicates that it was surprising and contrary to expectations that high concentrations of soluble FcγR could be achieved.  See at least specification at page 7, second full paragraph.  This unpredictability would not have permitted one of ordinary skill in the art to extrapolate or predict success in producing formulation having a concentration of greater than 200 mg/ml.  There is a limiting concentration at which the protein will precipitate (i.e. come out of solution).
Applicant’s arguments with respect to the solution viscosity in Figure 9 are not persuasive.  This is a mathematical projection of an exponential growth function to predict viscosity for different concentrations with an eye to the feasibility of TFF processes.  It is not an exemplification of a formulation having a concentration of greater than 200 mg/ml.  Furthermore, the particular components of this figure (husfγRIIB in 10 mM citrate, 25 mM NaCl, pH 7.0 at 20°) cannot be extrapolated to enable all formulations embraced by claim 8.  
Claim 8 is not enabled.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIANNE P ALLEN whose telephone number is (571)272-0712.  The examiner can normally be reached on 7:00-3:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Marianne P Allen/
Primary Examiner, Art Unit 1647 

mpa